Name: 2013/586/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2011
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  budget
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/261 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2011 (2013/586/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1920/2006 of the European Parliament and of the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (4), and in particular Article 15 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0071/2013), 1. Grants the Director of the European Monitoring Centre for Drugs and Drug Addiction discharge in respect of the implementation of the Centres budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 123. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 376, 27.12.2006, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2011, together with the Centres replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1920/2006 of the European Parliament and of the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (4), and in particular Article 15 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0071/2013), A. whereas the European Monitoring Centre for Drugs and Drug Addiction (the Centre), which is located in Lisbon, was established by Council Regulation (EEC) No 302/93 (6), B. whereas the Court of Auditors has stated that it has obtained reasonable assurances that the annual accounts of the Centre for the financial year 2011 are reliable and that the underlying transactions are legal and regular, C. whereas on 10 May 2012, Parliament granted the Director of the Centre discharge for implementation of the Centres budget for the financial year 2010 (7), and in its resolution accompanying the discharge decision, inter alia:  called on the Centre to take immediate action to increase the execution rate for payment appropriations in the future and to keep the discharge authority informed of the progress achieved,  called on the Centre to consolidate its financial management; recognises that drug-related issues should be adequately represented in the new multiannual financial framework (2014-2020),  urged the Centre to implement five very important recommendations of the internal audit service (IAS) without delay and inform the discharge authority of the progress made, D. whereas the overall budget of the Centre for the year 2011 was EUR 16 274 205,07 compared to EUR 15 900 323 in 2010, which represents an increase of 2,35 %, E. whereas the contribution of the Union to the Centres budget for 2011 was EUR 15 400 000, F. whereas the 2011 economic outturn account had a negative result of EUR  203 404,85, Budgetary and financial management 1. Acknowledges from the Annual Activity Report (AAR) that the financial and budget management demonstrated by the Centre led to a budget execution of almost 100 % in commitments and payments as follows:  Title 1: 99,92 % in commitments and 99,40 % in payments;  Title 2: 99,49 % in commitments and 90,08 % in payments; and  Title 3: 97,18 % in commitments and 99,86 % in payments; 2. Observes from its final annual accounts that the Centre relies on the following revenue for its budget:  EUR 15 400 000 to be provided by the Commissions subsidy to the Centre;  EUR 379 934,67 to be provided by Norway for its participation in the Centre;  EUR 400 000 assigned revenue from the Instrument for Pre-Accession 3; 3. Establishes from the AAR that an assessment of the procurement and contracting processes was carried out in 2011; takes note of the Centres statement that it developed actions based on the results of that assessment, namely on (i) the rationalisation of the tendering procedures and the reduction of negotiated procedures, (ii) the implementation of specific measures to ensure the proper execution of contracts and (iii) the conducting of tendering processes earlier than in 2010; 4. Takes note of the comments made by the Court of Auditors regarding the costs of approximately EUR 275 000 for unused office space borne by the Centre; takes note of the Centres reply that it is pursuing and increasing its efforts in this field; requests to be thoroughly updated on further developments on the issue; requests that this matter be solved with urgency; Performance 5. Acknowledges from the AAR that in 2011, as part of its development of an integrated system for activity-based management and budgeting, the Centre started to implement an analytical accounting system; notes, furthermore, that the Centre increased its capacity for further improving its planning and monitoring system, with special focus on the development of performance indicators, which will be developed further for the 2013 to 2015 programming period; 6. Acknowledges that the third external evaluation of the Centre was launched by the Commission in 2011 in accordance with Article 23 of Regulation (EC) No 1920/2006 and was due to be completed in 2012; calls on the Centre to inform the discharge authority on the measures implemented in light of the recommendations made by the abovementioned external evaluation; Carry-over appropriations 7. Is concerned that the Court of Auditors identified 51 cases, with a total value of EUR 90 053, in which appropriations carried over to 2012 were not related to existing legal commitments and should have been de-committed and paid back to the Commission by the end of 2011; notes that the Centre initiated the process too late and as a consequence, due to restrictions imposed by the IT system, the funds will be blocked for one year and will only be de-committed and paid back at the end of 2012; calls on the Centre to improve its planning in order to avoid such situations in the future; Location 8. Acknowledges from the Court of Auditors report that the Centre currently bears the annual cost of about EUR 275 000 for unused office space in its former building and in the new headquarters; calls on the Centre to continue, in cooperation with the Commission and national authorities, to seek adequate solutions for the unused office space and to keep the discharge authority informed; Treasury policy 9. Is concerned by the Court of Auditors finding that the Centre has not yet adopted and implemented a treasury policy to minimise and spread financial risk while aiming at adequate returns; notes the Centres replies announcing action on all those matters; calls on the Centre to take all remedial measures as announced without delay and to inform the discharge authority of the actions taken to address that deficiency; 10. Is concerned that the Centre has not yet adopted a comprehensive policy on exceptions and deviations from established processes and procedures; notes the Centres replies announcing action on all those matters; calls on the Centre to take without delay all remedies as announced and to inform the discharge authority of the actions taken to address that deficiency; Recruitment procedures 11. Acknowledges from the Court of Auditors report that the Centre could improve the recruitment procedures; calls on the Centre to inform the discharge authority of the actions taken to improve the recruitment procedures; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; therefore encourages the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; Accounting system 12. Acknowledges from the Final Annual Accounts that the Centre implemented a new income structure created in accrual-based accounting (ABAC) in order to simplify and better manage the recovery orders; 13. Notes also that the Centre revised its activity based management system and defined its cost based accounting system; acknowledges in particular that the relevant ABAC and SAP CO applications have been configured accordingly; Internal audit 14. Acknowledges that in 2011, the IAS performed a compliance audit on Annual Activity Report and building blocks of assurance; notes that based on the results of the abovementioned audit, the IAS raised eight recommendations, two of which were rated as very important and six as important; calls on the Centre to implement the 2011 IAS recommendations, together with those from prior IAS audits which remain open and to keep the discharge authority informed; 15. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its resolution of 17 April 2013 (8) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 123. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 376, 27.12.2006, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 36, 12.2.1993, p. 1. (7) OJ L 286, 17.10.2012, p. 206. (8) Texts adopted, P7_TA(2013)0134 (See page 374 of this Official Journal).